Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page1of8 PagelD#: 445

TOLLING AGREEMENT

pr
This Tolling Agreement (“Agreement”) is made effective on this ) 0 day of December,
2018 (the “Effective Date”), by and between Barbara Meier, Madison Hough, Jason Hough,
Govinda Hough, Tiffany Young, Sandra Stokes, Yolanda McPherson, Troy Harvey, and Bill
Crowell (collectively, “Plaintiffs”) and Alan B. Miller (“Miller”) (collectively referred to herein
as “Parties” and individually as a ‘“‘Party”).

RECITALS

WHEREAS, Plaintiffs filed a lawsuit against Miller and others styled Barbara Meier, et
al. v. UHS of Delaware, Inc., et al., filed in the United States District Court for the Eastern District
of Texas, Sherman Division, Case No. 4:18-cv-00615-ALM (the “Lawsuit”);

WHEREAS, Plaintiffs alleged in the Lawsuit that, among other things, Miller owns 81%
of the general partnership interest of Millwood Hospital, LP;

WHEREAS, Douglas Tewksbury has provided an affidavit (fully incorporated herein as
Exhibit A) stating that Miller does not have any direct ownership interest in Millwood Hospital,
LP;

WHEREAS, direct ownership is defined to mean any equity interest including stock,
partnership interest, limited partnership interest, or membership interest in any form of limited
liability company;

WHEREAS, Miller does own approximately 83.1% of the voting stock in the company
that is publicly traded as UHS, but has no direct ownership interest in any hospitals in Texas and
is not a signatory on the management agreements for any of the hospitals in this Lawsuit;

WHEREAS, the Parties mutually desire a reasonable opportunity to further evaluate and
investigate the aforementioned claims, and/or otherwise possibly attempt to resolve this dispute
without prejudice by reason of the passage of additional time, and without the need to continue a
civil action to prevent the expiration or bar of any of the aforementioned claims or defenses by the
passage of additional time;

WHEREAS, the Parties desire and intend to hereby enter into an agreement to interrupt
and/or toll any and all applicable statutes of limitations and/or other time periods which create
deadlines for the commencement of any civil action or other formal commencement of the
potential claims;

WHEREAS, Plaintiffs are willing to dismiss Miller from the Lawsuit without prejudice in
exchange for this Agreement;

WHEREAS the Parties agree to file this agreement as of record with the Court and request
an Order from the Court that dismisses Miller without prejudice from the Lawsuit and prohibits
reference by any person to the fact that Miller was once a party to the Lawsuit or the facts giving
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 2 of 8 PagelD#: 446

rise to Miller’s inclusion in the Lawsuit, provided Miller is not later joined to this Lawsuit via the
terms set forth in the Agreement; and

WHEREAS, the Parties agree that they will not object to or otherwise attempt to hinder the
production of otherwise discoverable documents solely on the basis that Miller is not a party to
this Lawsuit.

AGREEMENT

NOW, THEREFORE, for and in consideration of the foregoing and the mutual promises
and covenants set forth herein and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1. Notice of Dismissal Without Prejudice. Within three (3) business days of the execution of
this Agreement by all Parties, Plaintiffs will dismiss Miller from the Lawsuit without prejudice.

2. Tolling. Commencing for all purposes on October 1, 2018 (the “Commencement Date”)
and ending on the longer of the (a) deadline to add additional parties to the Lawsuit or any amended
deadline to add additional parties to the Lawsuit, or (b) one (1) year after the Effective Date of this
Agreement (the “Expiration Date,” and such period of time between the Commencement Date and
the Expiration Date being referred to herein as the “Tolled Time Period’), the Parties agree that
the running of all time periods and statutes of limitation for the assertion of any rights, claims,
demands, causes of action, defenses, or avoidance theories by Plaintiffs relating to any of the issues
raised by Plaintiffs’ First Amended Original Complaint filed on October 1, 2018 in the Lawsuit,
are in all respects, tolled. The Parties further agree that the running of all time periods and statutes
of limitation for the assertion of any rights, claims, demands, causes of action, defenses, or
avoidance theories by Miller relating to any of the issues raised by Plaintiffs’ First Amended
Original Complaint filed on October 1, 2018 in the Lawsuit are in all respects, tolled until the
Expiration Date plus forty five (45) days.

3, No Resurrection of Claims. This Agreement shall not in any manner revive, resurrect, or
create any claims, rights, causes of action, or suits that have expired or are barred by any applicable
statute of limitations or repose or other rule, provision, defense, or principle based upon the passage
of time (including, without limitation, waiver, estoppel, and laches) whether statutory, contractual,
or otherwise, as of October 1, 2018. This Agreement shall have no application to any claims,
rights, causes of action, or suits commenced other than the claims that have been or could be
asserted in the Lawsuit. The Parties reserve all rights to assert any defense or counterclaim arising
out of or related to the allegations in the Lawsuit.

4, No Admissions Regarding Statutes of Limitation. This Agreement does not constitute any
admission of law or fact or acknowledgment on the part of any Party regarding any issue
concerning any statute of limitations. Plaintiffs expressly reserve the right to assert that no statute
of limitations applies or that other principles of law or equity have tolled any applicable statutes
of limitations separate and apart from this Agreement. Miller expressly reserves the right to assert,
plead, or otherwise raise any defense based on the running of any applicable statute of limitations,
or any defense based on other principles concerning the timeliness of commencing a civil action,
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 3 of 8 PagelD#: 447

so long as any such argument or defense is not based upon the passage of time during the Tolled
Time Period. However, neither Party may assert as a defense that this Agreement is invalid and/or
that any other laws or principles supersede or preclude a tolling agreement.

2) No Admission Regarding Claims or Defenses. This Agreement is not an admission by any
of the Parties that valid claims or defenses exist or do not exist for or against any of the Parties.
By entering into this Agreement, none of the Parties admits to any claim in favor of the other, or
to any fault, failure, or wrongdoing, or to any responsibility from one Party to the other. The
purpose of this Agreement is simply to toll or suspend the running of time periods and statutes of
limitation during the Tolled Time Period as stated herein, and not to constitute any admission or
other concession.

6. Benefit. This Agreement shall apply to, be binding on, and inure to the benefit of the
individuals and legal entities that are signatories to this Tolling Agreement and on their respective
assignees, successors, indemnities, beneficiaries, guardians, administrators, or heirs at law.

7. Headings and Pronouns. The headings in this Agreement are inserted for convenience and
identification only and are in no way intended to describe, interpret, or limit the scope, extent, or
intent of this Tolling Agreement or any provision hereof. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular, or plural, wherever the
context of the Tolling Agreement so requires.

8. Termination. This Agreement shall expire and terminate on the Expiration Date, unless
extended by an amendment that satisfies the terms of this Agreement.

9, Amendment. This Agreement may only be amended or modified by written agreement
signed by the Parties to which any such amendment or modification applies, or their respective
counsel.

10. Successors and Assigns. This Agreement shall be binding and effective with respect to
any legal representative, successor, assignee, transferee, or guarantor of any of the Parties,

11. Entire Agreement. This Agreement constitutes the Parties’ entire agreement with respect
to the subject matter hereof, and any prior oral or written statements concerning its subject are
merged herein for all purposes and are of no further force and effect. No oral agreements regarding
the subject matter of this Agreement exist, and each Party expressly disclaims any reliance on any
such promise or representation in deciding to enter this Agreement, except to the extent specifically
set forth in this Agreement. The Parties expressly agree that no representations, warranties, or
other statements or promises have been made by any Party to the other Parties in connection with
this Agreement that are not fully expressed herein.

12. Severability. The provisions of this Agreement are intended to be severable. If any
provision of this Agreement is held invalid or unenforceable, in whole or in part, such provision
shall not in any manner affect the validity or enforceability of the remaining provisions of this
Agreement.

13. Authority. The attorneys signing this Agreement represent that they have the authority to
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 4of8 PagelD#: 448

execute this Agreement and bind their clients.

14. Governing Law. This Agreement shall be governed under the laws of Texas, without
regard to any State’s choice-of-law rules.

15. Counterparts. This Agreement may be executed in two or more counterparts; it shall not
be necessary that the signatures of all Parties hereto be contained on any one counterpart, and each
counterpart shall constitute one and the same agreement. This Agreement may also be executed
by PDF or facsimile signatures, which shall be deemed originals for all purposes.

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective on the
Effective Date.

[REST OF PAGE INTENTIONALLY BLANK]
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18

AGREED:

re

(

Ii off - WP
fe An I \ 4. pe - C

Frank L. Branson

John Tindall Burkhead

THE LAW OFFICES OF FRANK L. BRANSON, P.C.
Highland Park Place

4514 Cole Avenue, 18th Floor

Dallas, Texas 75205

Tel: (214) 522-0200

Fax: (214) 521-5485
flbranson@{Ibranson.com
jburkhead@flbranson.com

 

Martin J. Cirkiel

CIRKIEL & ASSOCIATES, P.C.
1901 E. Palm Valley Boulevard
Round Rock, Texas 78664

Tel: (512) 244-6658

Fax: (512) 244-6014
marty@cirkielaw.com

 

ATTORNEYS FOR PLAINTIFFS

SS C x

K | WA Pe
Stacy L. Brainin ( /

Anne M. Johnson

HAYNES AND BOONE, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Tel: (214) 651-5000

Fax: (214) 651-5940

stacy. brainin@haynesboone.com
anne.johnson@haynesboone.com

ATTORNEYS FOR DEFENDANT
ALAN B. MILLER

Page 5 of 8 PagelD #: 449
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 6 of 8 PagelID #: 450

EXHIBIT A
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 7 of 8 PagelD #: 451

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
BARBARA MEIER, et al., §
Plaintiffs, ;
v. : Case No. 4:18-cv-00615-ALM
UHS OF DELAWARE, INC., et al., ;
Defendants. ;

AFFIDAVIT OF DOUGLAS TEWKSBURY
BEFORE ME, the undersigned authority, on this day personally appeared Douglas Tewksbury,
who, being by me duly sworn, stated on her oath the following:

1. My name is Douglas Tewksbury. I am over twenty-one years of age, am of sound
mind, and am competent to make this affidavit and to testify to the facts stated therein. I have
personal knowledge of the facts stated herein, and they are true and correct.

2. Since 2016, I have been employed as a senior corporate paralegal with UHS of
Delaware, Inc.

5. ] am responsible for, among other things, assisting facilities with the preparation
and drafting of applications and documents filed with state regulatory bodies.

4, In March 2018, I completed a Psychiatric Hospital License Renewal Application
for Millwood Hospital, LP (the ‘“Application”), an indirect subsidiary of Universal Health
Services, Inc. (“UHS”), to be submitted to the Texas Department of State Health Services. The
Application included an Ownership Addendum requiring a list of any owner of Millwood Hospital,
LP that was a partnership with individuals as partners or a corporation in which an individual has

an ownership interest of at least 25%.
Case 4:18-cv-00615-ALM Document 30-1 Filed 12/20/18 Page 8 of 8 PagelD#: 452

3. In completing the Ownership Addendum, I assumed it required a list of any owner

of Millwood Hospital, LP or a parent company. Accordingly, I listed “Alan B. Miller” as having

83.1% ownership, which was Alan B. Miller’s beneficial stock ownership of UHS at the time. My

assumption was incorrect and my inclusion of Alan B. Miller in the Application’s Ownership

Addendum was an error.

6. Alan B. Miller was not listed as an owner in any previous version of the Psychiatric

Hospital License Renewal Application for Millwood Hospital, LP, and Alan B. Miller does not

have any direct ownership interest in Millwood Hospital, LP.

/vevepleg LA

Douglas Tewksbury ZZ’

SWORN TO AND SUBSCRIBED before me by Douglas Tewksbury on

Wovemnks | S_, 2018, to certify which witness my hand and seal of office.

(Vy Ye fi, > fr tli

Notary Public in and for the com

State of Pennsylvania

My commission expires:__|

    

erin
CHERYL KIM HARTLINE, Notary Public
Upper Merion Twp., Montgomery County

 

 

|—_My- Comission Expires June 30, 2020
